t c memo united_states tax_court ronald d and paula j pittman et al petitioners v commissioner of internal revenue respondent docket nos filed date frederick o plater for petitioners ann l darnold and bruce k meneely for respondent ' cases of the following petitioners are consolidated herewith paul w and nova j kemp docket no and douglas w and kelly j kemp docket no memorandum opinion dawson judge these consolidated cases were assigned to special_trial_judge robert n armen jr pursuant to rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on petitioners' motion as supplemented for reasonable litigation and administrative costs under sec_7430 and rules through after concessions by respondent ’ the issues for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified we hold that it was all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code as amended respondent concedes petitioners exhausted their administrative remedies see sec_7430 petitioners did not unreasonably protract the proceedings see sec_7430 petitioners substantially prevailed see sec_7430 c a and petitioners satisfied the applicable net_worth requirement see sec_7430 a whether the administrative and litigation costs claimed by petitioners are reasonable in light of our holding as to the first issue we need not address this second issue neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioners' motion see rule a we therefore decide the matter before us on the basis of the record that has been developed to date background petitioners resided in oklahoma at the time that the petitions were filed with the court petitioners ronald d pittman pittman douglas w kemp d kemp and paul w kemp p kemp are shareholders of industrial coil ince ic an s_corporation and each owns dollar_figure percent of its stock ic was founded in as a partnership of pittman d kemp and p kemp an election was made on date to convert ic into an s_corporation ic manufactures electric coils according to specifications provided by its customers the specifications include the dimensions types of materials to be used and other requirements necessary to manufacture the coils ic purchases materials locally for each job depending on customer specification approximately percent of ic's jobs are completed within - - days and all jobs are completed within days completed orders are immediately shipped to the customer ic maintains both its income_tax and its financial_accounting records on the cash hybrid method_of_accounting and has used that method since its incorporation the cash hybrid method_of_accounting is the standard method_of_accounting for this type and size of company ic has not attempted to prepay expenses or defer the recognition of income ic timely filed its income_tax return on that return ic reported gross_receipts of dollar_figure and claimed cost_of_goods_sold of dollar_figure of which dollar_figure or percent of gross_receipts consisted of purchases respondent determined that ic should be required to use the accrual_method of accounting because its cash hybrid method did not clearly reflect its income respondent's determination served to increase ic's ordinary_income thereafter respondent issued separate notices of deficiency each dated date to petitioners determining deficiencies in petitioners' federal income taxes for in the following amounts docket no deficiency dollar_figure big_number big_number by separate petitions each filed on date petitioners commenced their cases in this court respondent filed answers on date on date the court consolidated these cases for trial on date the parties executed a stipulation of facts which was filed with the court on date paragraph of the stipulation of facts eg stated as follows industrial coil does not maintain an inventory of materials or completed coils all necessary materials are obtained locally after a determination of the specific materials needed to complete the job is made no merchandise is held_for_sale to customers in the ordinary course of industrial coil's business the cases were submitted fully stipulated under rule on date the court directed the parties to file opening briefs on date and reply brief sec_45 days thereafter after respondent's district_counsel attorney prepared her proposed opening brief she sent it along with copies of the stipulation of facts and both parties' trial memoranda to the assistant chief_counsel field service for review before filing with the court the attorney in the assistant chief counsel's office responsible for the review opined that the use of the term merchandise in paragraph of the stipulation of facts was hazardous to respondent's position because the term is a term of art in the change_of_accounting_method regulations and opinions the attorney concluded that the wording of paragraph amounted to a concession of a key fact in the cases -- - thereafter on date counsel for respondent contacted petitioners to inquire whether they would agree to join in a motion requesting that the record be reopened and pursuant to rule e that paragraph of the stipulation of facts be modified on date petitioners informed respondent’s counsel that they would not agree to reopen the record two days later on date respondent conceded the cases and prepared stipulated decisions reflecting no deficiencies in petitioners' income taxes for the year in issue decisions to that effect were entered by this court on date petitioners thereafter filed their motion for administrative and litigation costs in accordance with sec_7430 and rule the decisions entered on date were vacated and set_aside discussion we apply sec_7430 as most recently amended by congress in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however certain of the amendments made by rra to sec_7430 regarding the reasonableness of costs the type of recoverable costs and other provisions not at issue herein apply only to costs incurred after date to the extent of the portion of the claimed costs incurred on or before date we apply - j- sec_7430 as amended by the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may only be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative proceedings sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court proceedings see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a --- - respondent concedes that petitioners have satisfied the requirements of sec_7430 a petitioners will nevertheless fail to qualify as the prevailing_party if respondent can establish that his position in the court and administrative proceedings was substantially justified see sec_7430 b b substantial justification the commissioner's position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable see 36_f3d_1361 5th cir revg on other grounds tcmemo_1993_510 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered see 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice -- - of deficiency see sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition see 930_f2d_759 9th cir sher v commissioner supra pincite ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present cases however we need not consider two separate positions because there is no indication that respondent's position changed or that respondent became aware of any additional facts that rendered his position any more or less justified between the issuance of the notices of deficiency and the filing of the answers to the petitions we now turn to petitioners' contention that respondent's position was not substantially justified in order to decide whether respondent's position was substantially justified we must review the substantive merits of these cases respondent determined that ic's cash hybrid method_of_accounting did not clearly reflect its income because merchandise was an income-producing factor in ic's business and therefore that the use of inventories was necessary to clearly determine ic's income respondent therefore required ic to use the accrual_method of accounting thus the substantive issue for decision was whether respondent abused his discretion in reguiring ic to change from the cash hybrid method_of_accounting to the accrual_method subsumed in this issue is the question whether the taxpayer should be required to use the inventory_method for tax purposes j p sheahan associates inc v commissioner tcmemo_1992_239 accordingly we turn to the applicable code provision and case law dealing with this matter we begin with sec_446 that section provides in pertinent part as follows sec_446 general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods ---subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary in administering sec_446 the commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income see 360_us_446 generally courts do not interfere with the commissioner's determination unless it is an abuse_of_discretion see 439_us_522 280_us_445 102_tc_87 affd 71_f3d_209 6th cir whether an abuse_of_discretion exists is a question of fact see 518_f2d_73 6th cir affg tcmemo_1974_36 the taxpayer bears the burden of proving an abuse_of_discretion by the commissioner see 796_f2d_843 6th cir affg on this issue and revg on another issue akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 however the commissioner cannot require a taxpayer to change from an accounting_method that clearly reflects income to an alternative method_of_accounting merely because the commissioner considers the alternative method to more clearly reflect the taxpayer's income see 104_tc_367 if a taxpayer must use inventories the commissioner has broad latitude pursuant to sec_471 and the regulations thereunder to determine that the cash_method_of_accounting does not clearly reflect the taxpayer's income sec_471 provides in pertinent part sec_471 general_rule ---whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 income_tax regs in turn provides in pertinent part need for inventories -- in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor thus a taxpayer must use inventories if the production purchase or sale of merchandise is an income-producing factor see id whether the production purchase or sale of merchandise is an income-producing factor is decided under the facts and circumstances of each case see thompson elec inc v commissioner tcmemo_1995_292 honeywell subs inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir a taxpayer that uses inventories must also generally use the accrual_method of accounting see sec_1_446-1 income_tax regs as we stated in ansley-sheppard-burgess co v commissioner supra pincite a taxpayer who is required to use inventories may use the cash_method_of_accounting only in limited circumstances a taxpayer that is required to use the inventory_method of accounting must meet the substantial-identity-of-results test in order to show that the commissioner's determination requiring a change in its method_of_accounting was an abuse_of_discretion the substantial-identity--of-results test requires the taxpayer to establish substantial identity of result between the method_of_accounting used by the taxpayer and the method_of_accounting the commissioner has determined clearly reflects the taxpayer's income see id respondent's position in these cases was that petitioners were required to use the accrual_method of accounting because merchandise was an income-producing factor in ic's business respondent relied on the fact that ic purchased raw materials used to manufacture its custom-made electric coils and that the raw material then became a part of these electric coils respondent determined that at a minimum ic had title to the electric coils it manufactured before sale to its customers finally respondent concluded that since raw materials purchased by ic represented about percent of its gross_receipts during materials were in fact an income-producing factor in ic's business in this regard respondent relied on epic metals corp subs v commissioner tcmemo_1984_322 affd without -- - published opinion 770_f2d_1069 3d cir therein we held that the commissioner did not abuse his discretion in requiring a taxpayer to use the accrual_method of accounting where the taxpayer ordered materials for each job and sold custom-- fabricated metal decking we reasoned that the taxpayer's possession even momentarily of title to the metal decking was sufficient to require the use of inventories and the use of the accrual_method of accounting further respondent relied upon our holding in thompson blec inc v commissioner supra and wilkinson-beane inc v commissioner tcmemo_1969_79 affd 420_f2d_352 1st cir where we held that if the cost of material that a taxpayer uses to provide a service is substantial compared to the taxpayer's receipts the material is an income-producing factor although we need not decide the substantive issue in these cases we think that respondent's position was sufficiently supported by the facts and circumstances in petitioners' cases and the existing legal precedent see 487_us_552 respondent's position was reasonable in fact because respondent reasonably inferred that ic held goods for sale and that such goods were an income-producing factor in ic's business respondent's position was reasonable in law because respondent reasonably relied upon existing legal precedent that -- - under the facts of petitioners' cases ic should be required to use the accrual_method of accounting thus in these cases the fact that respondent eventually conceded does not establish that his position was unreasonable see bouterie v commissioner f 3d pincite estate of perry v commissioner f 2d pincite sokol v commissioner t c pincite moreover respondent has never conceded that ic should not be required to use the accrual_method of accounting rather as described by the attorney in the assistant chief counsel's office respondent's concession was based on a poor choice of words in the stipulation of facts that amounted to the concession of a key fact after discovering the error respondent promptly conceded his position it was reasonable for respondent to take the position that ic should be reguired to use the accrual_method of accounting until the time as respondent committed what he regarded as a litigation error shortly after discovering the error respondent conceded the cases therefore we hold that respondent has established that his position in the administrative and litigation proceedings was substantially justified because he acted reasonably given the legal precedent and the circumstances surrounding petitioners’ cases accordingly petitioners are not entitled to recover administrative or litigation costs on the basis of the foregoing we need not decide whether petitioners' claimed costs are reasonable to reflect the foregoing appropriate orders and decisions will be entered
